
	
		II
		112th CONGRESS
		2d Session
		S. 2193
		IN THE SENATE OF THE UNITED STATES
		
			March 15, 2012
			Mr. Merkley (for
			 himself, Mr. Grassley,
			 Mr. Bennet, and Mr. Kohl) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Health, Education, Labor, and Pensions
		
		A BILL
		To require the Food and Drug Administration to include
		  devices in the postmarket risk identification and analysis system, to expedite
		  the implementation of the unique device identification system for medical
		  devices, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Ensuring Safe Medical Devices for
			 Patients.
		2.Active
			 postmarket risk identification and analysis
			(a)Records and
			 reports on devicesSection
			 519 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360i) is amended by
			 inserting after subsection (c) the following:
				
					(d)Inclusion of
				devices in the postmarket risk identification and analysis
				systemNot later than 90 days after the date of enactment of the
				Ensuring Safe Medical Devices for
				Patients, the Secretary shall amend the procedures established
				and maintained under section 505(k)(3)(C) in order to expand the postmarket
				risk identification and analysis system established under such section to
				include and apply to devices in a comparable manner as such system includes and
				applies to drugs. The Secretary shall ensure that such amendments to the
				procedures shall give priority for inclusion in the postmarket risk
				identification and analysis system to class III and class II devices that are
				implantable, life-supporting or life-sustaining, or pose significant risk to
				users.
					.
			(b)Unique Device
			 Identification SystemSection 519(f) of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 360i(f)) is amended—
				(1)by striking
			 The Secretary shall promulgate and inserting Not later
			 than December 31, 2012, the Secretary shall issue final; and
				(2)by adding at the
			 end the following:
					
						The Secretary shall implement the unique device
				identification system under this subsection not later than 1 year after the
				date on which the final regulations are
				issued..
				
